On March 3, 1994, the Defendant was sentenced to a term of three (3) years at Montana State Prison for the offense of Count I: Domestic Abuse, a felony. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility for a total of 11 days. Defendant must pay supervisory fee of $120.00 a year prorated at $10.00 per month for the number of months that he is under supervision.
*95Done in open Court this 14th day of October, 1994.
SIGNED this 22nd day of November, 1994.
On October 14,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence, imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank William Lawrence for representing himself in this matter.